United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 22, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-10141
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MATTHEW MARSHALL,

                                    Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                     USDC No. 3:02-CR-381-ALL-L
                        --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Matthew

Marshall has moved for leave to withdraw and has filed briefs in

accordance with Anders v. California, 386 U.S. 738 (1967).

Marshall was notified of counsel’s motion and did not file a

response.   Our independent review of the briefs and the record

discloses no nonfrivolous issues for appeal.   Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-10141
                                 -2-

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.   See 5TH CIR. R. 42.2.